Name: Commission Implementing Regulation (EU) 2017/1503 of 25 August 2017 amending Implementing Regulation (EU) 2016/68 on common procedures and specifications necessary for the interconnection of electronic registers of driver cards (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  transport policy;  information technology and data processing;  land transport;  technology and technical regulations
 Date Published: nan

 26.8.2017 EN Official Journal of the European Union L 221/10 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1503 of 25 August 2017 amending Implementing Regulation (EU) 2016/68 on common procedures and specifications necessary for the interconnection of electronic registers of driver cards (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport (1), and in particular Article 31(5) thereof, Whereas: (1) Regulation (EU) No 165/2014 requires Member States to interconnect their national electronic registers on driver cards through the TACHOnet messaging system. (2) Common procedures and specifications necessary for the interconnection of electronic registers of driver cards through the TACHOnet messaging system are laid down by Commission Implementing Regulation (EU) 2016/68 (2). (3) The connection to the TACHOnet messaging system can be carried out either directly through a Trans European Services for Telematics between Administrations (Testa) connection or indirectly through a Member State already connected to Testa. Traditionally, indirect connections have been bilaterally agreed through contracts signed by representatives of the entities involved at national level without the Commission intervening. However, in order to prevent potential misuse of the connection and to ensure the correct operation of the system, the Commission, in its capacity as general manager of the TACHOnet messaging system, should receive due and timely information about the interest of a national authority in connecting to the TACHOnet messaging system. (4) In addition to Member States, the TACHOnet messaging system is in practice open to third countries. The Commission should therefore ensure that third countries comply with the same obligations as Member States regarding the TACHOnet messaging system. (5) Some minor amendments to Implementing Regulation (EU) 2016/68 should be made in order to address the following aspects in a more precise and clear manner: the procedure for connection to the TACHOnet messaging system, the preliminary tests to be performed and the consequences of failure, the content of some XML messages, the determination of the escalation procedure to be followed by Member States in case of system errors, and the time that personal data can be retained in the logs of the central hub. (6) The new version of the TACHOnet messaging system will apply from 2 March 2018. However, in order to enable certain preparatory steps to be taken, the provisions relating to connection by third countries, preliminary tests and indirect access should apply from the date of entry into force of this Regulation. (7) Implementing Regulation (EU) 2016/68 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Road Transport, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2016/68 is amended as follows: (1) in Article 2, the following points (k), (l) and (m) are added: (k) Trans European Services for Telematics between Administrations system (Testa)  means a telecommunications interconnection platform for secure information exchange between the public administrations in the Union; (l) direct access to TACHOnet  means the connection to the TACHOnet messaging system of a national electronic register via a Testa connection managed by the Member State hosting the register; (m) indirect access to TACHOnet  means the connection to the TACHOnet messaging system of a national electronic register via a Testa connection managed by a Member State not hosting the register.; (2) the following Articles 3a and 3b are inserted: Article 3a Connection by third countries Subject to the approval of the Commission, third countries may connect their electronic registers to the TACHOnet messaging system if they comply with this Regulation. Article 3b Preliminary tests The connection of a national electronic register to the TACHOnet messaging system, be it through direct or indirect access, shall be established after the successful completion of connection, integration and performance tests in accordance with the instructions and under the supervision of the Commission. In case of failure of the preliminary tests, the Commission may temporarily put on hold the testing phase. The tests shall resume once the responsible national authority has communicated to the Commission the adoption of the necessary technical improvements at national level allowing the successful performance of the preliminary tests. The maximum duration of the preliminary tests shall be six months.; (3) the following Article 5a is inserted: Article 5a Indirect access to TACHOnet 1. A national authority requesting indirect access to TACHOnet shall submit the following documents to the Commission: (a) a letter signed by a representative of the national authority requesting the Commission to start the testing phase for providing indirect access to TACHOnet; (b) an application for indirect access to TACHOnet in the format set out in Annex IX; (c) the bilateral contract between the national authority requesting indirect access and the national authority providing that access through its Testa connection, signed by representatives of both national authorities. 2. No later than two months after the submission of the documents referred to in paragraph 1, the Commission shall request the national authority concerned to submit the technical information necessary to start the preliminary tests referred to in Article 3b. 3. Indirect access to TACHOnet shall not be provided until the requirements set out in paragraphs 1 and 2 have been fulfilled.; (4) Annexes I, II, III, VI, VII and VIII are amended in accordance with Annex I to this Regulation; (5) Annex IX is added as set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 1(4) shall apply from 2 March 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 60, 28.2.2014, p. 1. (2) Commission Implementing Regulation (EU) 2016/68 of 21 January 2016 on common procedures and specifications necessary for the interconnection of electronic registers of driver cards (OJ L 15, 22.1.2016, p. 51). ANNEX I Annexes I, II, III, VI, VII and VIII to Implementing Regulation (EU) 2016/68 are amended as follows: (1) Annex I is amended as follows: (a) in point 1.1, the second paragraph is replaced by the following: All TACHOnet messages shall be routed through the central hub.; (b) point 2.2 is replaced by the following: 2.2. The central hub shall not store data for a period exceeding six months, other than the logging, statistical and routing data set out in Annex VII.; (c) point 2.6.1 is replaced by the following: 2.6.1. The contact management functionality shall provide each Member State with the ability to manage the contact details regarding policy, business, operational and technical categories of that Member State, each Member State's competent authority being responsible for the maintenance of its own contacts. It shall be possible to view, but not edit, the contact details of the other Member States.; (d) point 2.6.2 is deleted; (2) Annex II is amended as follows: (a) point 1.3 is replaced by the following: 1.3. Modify Card Status (MCS): allows the requesting Member State to notify the responding Member State, through a Modify Card Status Request, that the status of a card issued by the latter has changed. The responding Member State shall reply to the Modify Card Status request by sending a Modify Card Status response as soon as the register has been updated or the notification has been rejected, giving the result of the update and indicating the current card status (as recorded in the tachograph card register). This response shall be sent at the latest 10 calendar days after the notification request has been sent. In all cases, a Modify Card Status request or response shall be acknowledged with a Modify Card Status acknowledgment.; (b) point 5 is replaced by the following: 5. The card status listed in the Appendix to this Annex shall not be used to determine if a driver card is valid for driving. When a Member State queries the register of the card issuing Member State via the CCS or CIC functionality, the response shall contain the dedicated field valid for driving . The national administrative procedures shall be such that CCS or CIC responses always contain the appropriate valid for driving  value.; (3) Annex III is amended as follows: (a) point 2.3 is replaced by the following: 2.3. National systems shall be capable of sending, receiving and processing all messages corresponding to any of the functionalities set out in Annex II.; (b) the Appendix is replaced by the following: Appendix Minimum requirements for the content of the XML messages Common header Mandatory Version The official version of the XML specifications shall be specified through the namespace defined in the message XSD and in the version attribute of the Header element of any XML message. The version number ( n.m ) shall be defined as fixed value in every release of the XML Schema Definition file (xsd). Yes Test Identifier Optional id for testing. The originator of the test shall populate the identifier and all participants in the workflow shall forward/return the same identifier. In production it shall be ignored and shall not be used if it is supplied. No Technical Identifier A UUID uniquely identifying each individual message. The sender shall generate a UUID and shall populate this attribute. This data shall not be used in any business capacity. Yes Workflow Identifier The workflowId is a UUID and shall be generated by the requesting Member State. This identifier shall be then used in all messages to correlate the workflow. Yes Sent At The date and time (in UTC format) that the message was sent. Yes Timeout This is an optional date and time (in UTC format) attribute. This value shall be set only by the central hub for forwarded requests and is calculated based on the date/time the initial request has been received by the hub. This shall inform the responding Member State of the time when the request shall be timed out. This value is not required in initial requests sent to the hub and all response messages. No From The ISO 3166-1 Alpha 2 code of the Member State sending the message or EU . Yes To The ISO 3166-1 Alpha 2 code of the Member State to which the message is being sent or EU . Yes Check Issued Cards Request Mandatory Family Name Driver's family name. Yes First Name Driver's first/given name. No Date of Birth Driver's date of birth. Yes Place of Birth Driver's place of birth. No Driving Licence Number Driver's driving licence number. No Driving Licence Issuing Country The country that issued the driver's driving licence. No Check Issued Cards Response Mandatory Status Code The status code of the response. Yes Status Message An explanatory status description. No Search Mechanism Was the card found by the NYSIIS search or a custom search. Yes Found Driver Details Yes if the driver is found Family Name The family name of any found drivers. Yes First Name The first name of any found drivers. No Date of Birth The date of birth of any found drivers. Yes Place of Birth The place of birth of any found drivers. No Card Details Yes if the driver is found Card Number The found card number. Yes Card Status The found card status. Yes Valid for driving The found card is/is not valid for driving. Yes Card Issuing Authority The name of the authority that issued the found card. Yes Card Start of Validity Date The date of the start of validity of the found card. Yes Card Expiry Date The date of expiry of the found card. Yes Card Status Modified Date The date that the found card was last modified. Yes Temporary Card The found card is a temporary card. No Driving Licence Details Yes if a driver card is found Driving Licence Number The found driver's driving licence number. Yes Driving Licence Issuing Country The issuing country of the found driver's driving licence. Yes Driving Licence Status The status of the found driver's driving licence. No Driving Licence Issuing Date The issuing date of the found driver's driving licence. No Driving Licence Expiry Date The expiry date of the found driver's driving licence. No Workshop Card Details Yes if a workshop card is found Workshop name The name of the workshop to which the found workshop card was issued. Yes Workshop address The address of the workshop to which the found workshop card was issued. Yes Check Card Status Request Mandatory Card Number The number of the card for which details are required. Yes Check Card Status Response Mandatory Status Code The status code of the response. Yes Status Message An explanatory status description. No Requested Card Details Yes if the requested card is found Card number The requested card number. Yes Card Status The status of the requested card. Yes Valid for driving The requested card is/is not valid for driving. Yes Card Issuing Authority The name of the authority that issued the requested card. Yes Card Start of Validity Date The date of the start of validity of the requested card. Yes Card Expiry Date The date of expiry the requested card. Yes Card Status Modified Date The date that the requested card was last modified. Yes Temporary Card The requested card is a temporary card. No Workshop Card Details Yes if a workshop card is found Workshop Name The name of the workshop to which the card was issued. Yes Workshop Address The address of the workshop to which the card was issued. Yes Card Holder Details Family Name The family name of the driver to whom the card was issued. Yes First Name The first name of the driver to whom the card was issued. No Date of Birth The date of birth of the driver to whom the card was issued. Yes Place of Birth The place of birth of the driver to whom the card was issued. No Driving Licence Details Yes if a driver card is found Driving Licence Number The driving licence number of the driver to whom the card was issued. Yes Driving Licence Issuing Country The country that issued driving licence number to the driver to whom the card was issued. Yes Driving Licence Status The status of the driving licence of the driver to whom the card was issued. No Driving Licence Issuing Date The issuing date of the driving licence of the driver to whom the card was issued. No Driving Licence Expiry Date The expiry date of the driving licence of the driver to whom the card was issued. No Modify Card Status Request Mandatory Card Number The number of the card of which the status has changed. Yes New Card Status The status to which the card has been changed. Yes Card Status Modified Date The date and time that the card status was modified. Yes Declared by Authority The name of the authority that made the card status change. Yes Authority address The address of the authority that made the card status change. Yes Family Name The family name of the person who made the card status change. No First Name The first name of the person who made the card status change. No Phone The phone number of the person who made the card status change. No Email The email address of the person who made the card status change. No Modify Card Status Acknowledgement Mandatory Status Code The status code of the acknowledgement. Yes Status Message An explanatory status description. No Acknowledgement type The type of the acknowledgment: for request or response. Yes Modify Card Status Response Mandatory Status Code The status code of the response. Yes Status Message An explanatory status description. No Card Number The requested driver card number. Yes Card Status The status of the requested card as it exists in the tachograph card register. Yes Issued Card Driving Licence Request Mandatory Card Number The number of the card that has been issued. Yes Driving Licence Number The number of the foreign driving licence that was used to apply for the driver card. Yes Family Name The family name of the driver to whom the card was issued. Yes First Name The first name of the driver to whom the card was issued. No Date of Birth The date of birth of the driver to whom the card was issued. Yes Place of Birth The place of birth of the driver to whom the card was issued. No Issued Card Driving Licence Response Mandatory Status Code The status code of the response. Yes Status Message An explanatory status description. No (4) Annex VI is amended as follows: (a) points 1.4 to 1.8 are replaced by the following: 1.4. They shall respond to a minimum of 98 % of the requests forwarded to them in one calendar month and be able to service a request rate of 6 messages per second. 1.5. When sending CIC, CCS, ICDL Responses and MCS Acknowledgments in accordance with Annex VIII, they shall respond to requests within 10 seconds. The global request timeout (time within which the requestor may wait for a response) shall not exceed 20 seconds. 1.6. MCS Responses shall be sent within 10 calendar days of the MCS Request being sent. 1.7. National systems shall not send requests to the TACHOnet hub at a rate exceeding 2 requests per second. 1.8. Every national system shall be able to cope with potential technical problems of the central hub or national systems in other Member States. These include, but are not limited to the following: (a) loss of connection to the central hub; (b) no response to a request; (c) receipt of responses after message timeout; (d) receipt of unsolicited messages; (e) receipt of invalid messages.; (b) point 1.9 is deleted; (c) in point 2.2, the following sentence is added: The escalation procedure shall be detailed to the Commission upon request.; (5) Annex VII is amended as follows: (a) the following paragraph is inserted after the heading of the Annex: This Annex provides details of logging, statistical and routing data collected at the central hub, not at the Member States.; (b) point 3 is replaced by the following: 3. Personal data shall not be retained in the logs for more than 6 months after a transaction is complete. Statistical and anonymised routing information shall be retained indefinitely.; (c) in point 4, the introductory wording is replaced by the following: The statistical data used for reporting may include, among others:; (6) Annex VIII is amended as follows: (a) point 1.3 is replaced by the following: 1.3. When the applicant for a driver card holds a driving licence issued in the Member State of application, that Member State shall check if an ICDL notification had been previously recorded in its national register. This check shall be done by searching the notifications first by Driving Licence number and secondly by NYSIIS keys and date of birth. If a notification is found, the Member State shall perform either a singlecast CIC or CCS search addressed to the Member State that sent the ICDL notification.; (b) point 1.6 is replaced by the following: 1.6. Member States may choose not to record in their national register the ICDL notifications received in accordance with points 1.3, 1.4 and 1.5. In this case, they shall carry out a broadcast CIC search for every application received.; (c) in point 2.1, point (a) is replaced by the following: (a) check the actual status of the card by sending a CCS request to the issuing Member State. If the number of the card is not known, a singlecast CIC request shall be sent instead;; (d) point 3.2 is replaced by the following: 3.2. Once the status of the driver card has been checked and it is valid for exchange, the competent authority of the Member State where the application has been made shall send a MCS notification through the TACHOnet messaging system to the issuing Member State.. ANNEX II The following Annex IX is added: ANNEX IX Application for indirect access to TACHOnet The [short name of the national authority requesting indirect access to TACHOnet] of [name of the country requesting indirect access to TACHOnet] has signed a contract with [short name of the national authority providing indirect access to TACHOnet] in order to get indirect access to TACHOnet through [name of the country providing indirect access to TACHOnet]. The contract whereby [name of the country providing indirect access to TACHOnet] provides indirect access to TACHOnet to [name of the country requesting indirect access to TACHOnet], is attached to this application. The following information is provided: (a) national authority responsible for the access to TACHOnet in [name of the country requesting indirect access to TACHOnet]; (b) contact person for TACHOnet in the [national authority referred to in point (a)] (name, role, email address, telephone number and postal address); (c) name and role of other responsible entities with respect to TACHOnet; (d) contact persons in the responsible entities referred to in point (c) (name, role, email address, telephone number). Signed [Representative of the national authority requesting indirect access to TACHOnet] .